DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 2, “the outer surface” should be --an outer surface--. 
Claim 10 is objected to because of the following informalities: 
In line 5, “the flap or flaps” should be --the at least one flap--;
In line 6, “the first attachment zone” should be --the at least one first attachment zone--;
In line 6, “the flap or flaps” should be --the at least one flap--;  
In line 7, “the flap or flaps” should be --the at least one flap; and 
In line 8, “the second attachment zone” should be --the at least one second attachment zone--.
Claim 11 is objected to because of the following informalities: 
In line 2, “the first attachment zone” should be --the at least one first attachment zone--;
In line 2, “the lower part” should be --a lower part--;
In line 3, “the flap or flaps” should be --the at least one flap--; and
In lines 3-4, “this first attachment zone” should be --the at least one first attachment zone--.
Claim 12 is objected to because of the following informalities: 
In line 2, “the second attachment zone” should be --the at least one second attachment zone--; and
In lines 3-4, “this second attachment zone” should be --the at least one second attachment zone--.
Claim 13 is objected to because of the following informalities: 
In line 3, “the first attachment zone” should be --the at least one first attachment zone--; and 
In line 6, “the total height of the lateral wall or walls” should be --a total height of the at least one lateral wall--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “means of a closure system” in claims 1 and 3 and “attachment means” in claims 10 and 12. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tenaud (EP 3133033 A1 and Translation) in view of Nattrass (US 5,738,619 A).
Regarding claim 1, Tenaud teaches a flexible container for packaging waste, including:
an outer casing (2) forming an outer surface of the container and having, in a top part, an opening that can be opened or closed, and
an inner casing (6) delimiting an inner space of the container for receiving and accommodating the waste, disposed inside the outer casing, the inner casing including, in a top part, an opening that can be opened or closed by means of a closure system (23) attached to the inner casing (FIG. 2-4 and Translation-presentation of the invention and detailed description). 
Tenaud fails to teach at least one reinforcing strip superposed at least partially on and attached to the closure system and to the inner casing. Nattrass teaches an analogous flexible container and further teaches that it is known in the prior art to provide reinforcing strips to parts of the container that are weak and/or susceptible to breaking, splitting and/or tearing (column 5 line 52-column 6 line 26 and FIG. 2-4). Further, it is well known in the analogous art that a flexible container is particularly weak and/or susceptible to breaking at parts of the container that are stressed and/or that include a point of attachment (e.g., a corner, point at which lifting handles are attached, point at which closure means are attached, etc.). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Tenaud by providing at least one reinforcing strip superposed at least partially on and attached to the closure system and to the inner casing, as suggested by Nattrass, in order to reinforce the attachment of the closure system to the inner casing.
Regarding claim 2, Tenaud as modified by Nattrass teaches the container of claim 1 above, wherein said at least one reinforcing strip is interleaved between the closure system and the inner casing (Nattrass: FIG. 2-4).
Regarding claim 3, Tenaud as modified by Nattrass teaches the container of claim 1 above, wherein the closure system includes a zip (23) (Tenaud: Translation- presentation of the invention and detailed description).
Regarding claim 5, Tenaud as modified by Nattrass teaches the container of claim 1 above, wherein said at least one reinforcing strip includes a composite material with a fiber referment comprising fibers chosen from the group consisting of glass fibers, carbon fibers, aramide fibers, natural fibers and mixtures thereof (Nattrass: column 6 lines 3-13).
Regarding claim 6, Tenaud as modified by Nattrass teaches the container of claim 5 above, wherein the fiber reinforcement is woven (Nattrass: column 6 lines 3-13).
Regarding claim 7, Tenaud as modified by Nattrass teaches the container of claim 5 above, wherein said at least one reinforcing strip includes at least one polymer chosen from the group consisting of a polyolefin, polyethylene terephthalate, and polyester (Nattrass: column 6 lines 3-13). 
Regarding claim 8, Tenaud as modified by Nattrass teaches the container of claim 1 above, wherein said at least one reinforcing strip is covered on one of its faces or on both of its faces with an adhesive (Nattrass: column 5 line 52-column 6 line 26).
Regarding claim 9, Tenaud as modified by Nattrass teaches the container of claim 3 above, wherein the outer casing includes a zip, the zips of the inner casing and of the outer casing having oppositely oriented U-shaped profiles (Tenaud: FIG. 2, 3 and Translation- presentation of the invention and detailed description).
Regarding claim 10, Tenaud as modified by Nattrass teaches the container of claim 1 above, including at least one flap (26, 27) interleaved between the outer casing and the inner casing, the container including at least one first attachment zone and one second attachment zone disposed on respective opposite sides of the closure system, the at least one flap being attached to the inner casing in at least the at least one first attachment zone, the at least one flap and/or the inner casing being provided with attachment means (28, 29) for attaching the at least one flap to the inner casing in the at least one second attachment zone after closure of the inner casing (Tenaud: FIG. 2-4 and Translation- presentation of the invention and detailed description).
Regarding claim 11, Tenaud as modified by Nattrass teaches the container of claim 10 above, wherein the at least one flap is welded to the inner casing in the at least one first attachment zone (Tenaud: Translation-detailed description) but fails to teach the at least one first attachment zone being situated in a lower part of the inner casing. However, Tenaud teaches that the at least one flap is beneficial in that it additionally contributes to stiffening and increases rigidity and strength as the at least one flap adds to the number of container layers (Translation-presentation of the invention and detailed description).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Tenaud by configuring the at least one flap and the at least one first attachment zone such that the at least one first attachment zone is situated in a lower part of the inner casing, as suggested by Tenaud, in order to additionally stiffen and strengthen sides of the container. 
Regarding claim 12, Tenaud as modified by Nattrass teaches the container of claim 10 above, wherein the inner casing includes an upper wall, the at least one second attachment zone being on the upper wall of the inner casing, and the attachment means (28, 29) in the at least one second attachment zone including an adhesive (Tenaud: Translation-detailed description).
Regarding claim 13, Tenaud as modified by Nattrass teaches the container of claim 10 above, wherein the inner casing includes a lower wall (11) and at least one lateral wall (19, 20) (Tenaud: FIG. 3 and Translation-detailed description) but fails to teach the at least one first attachment zone being in a lower portion of said at least one lateral wall such that the at least one flap covers a total height of the at least one lateral wall. However, Tenaud teaches that the at least one flap is beneficial in that it additionally contributes to stiffening and increases rigidity and strength as the at least one flap adds to the number of container layers (Translation-presentation of the invention and detailed description).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Tenaud by configuring the at least one flap and the at least one first attachment zone such that the at least one first attachment zone is in a lower part of the at least one lateral wall and such that the at least one flap covers a total height of the at least one lateral wall, as suggested by Tenaud, in order to additionally stiffen and strengthen the lateral walls of the inner casing and the sides of the container as a whole. 
Regarding claim 14, Tenaud as modified by Nattrass teaches the container of claim 1 above, wherein the inner casing has a substantially parallelepipedal shape, the inner casing includes four lateral walls (19, 20) and the container includes four flaps (26, 27) (Tenaud: FIG. 2-4 and Translation- presentation of the invention and detailed description) but fails to teach the four flaps covering the lateral walls at least partly. However, Tenaud teaches that the flaps are beneficial in that they additionally contribute to stiffening and increase rigidity and strength as the flaps add to the number of container layers (Translation-presentation of the invention and detailed description).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Tenaud by configuring the four flaps to at least partly cover the four lateral walls, as suggested by Tenaud, in order to additionally stiffen and strengthen sides of the container. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tenaud in view of Nattrass, as applied to claim 1 above, and further in view of Strickland et al. (US 8,562,212 B1, hereinafter Strickland). 
Regarding claim 4, Tenaud as modified by Nattrass teaches the container of claim 1 above, but fails to specifically teach the closure system being fixed by sewing to the inner casing (Tenaud Translation- presentation of the invention and detailed description). Strickland teaches an analogous flexible container including an analogous closure system and further teaches that it is well-known and preferred in the prior art to fix the closure system to the container by sewing (column 4 lines 27-33).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Tenaud by sewing the closure system to the inner casing, as taught by Strickland, as it has been shown in the prior art to be a well-known and preferable to attach a zipper to a container by sewing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734